Exhibit 99.1 UNITY’S Accomplishments! ®Despite this challenging environment, Unity’s performance in 2010 included the following accomplishments: vStrategic reduction in certain products vSBA loans down 11.50% vTime deposits down 38% v14% Increase in non-interest bearing deposits vNet interest margin - 3.67% from 3.22% vImprovement in total capital - 14.30% from 13.01% vFurther development of sales culture vContinued improvements in infrastructure How the Economy Affected UNITY ®Unity’s 2010 results were affected by: vHigh provision for loan losses vElevated level of past due accounts vElevated level of collection costs vElevated level of FDIC insurance vWeak loan demand vLow yielding investments UNITY’S Strategic Direction ®Focus on relationship-based business banking ®Reaffirm lending footprint ®Improve net interest margin ®Stabilize credit quality ®Effective cost control ®Branch realignment UNITY’S Branch Network New Jersey ®Hunterdon County vClinton vFlemington vWhitehouse ®Middlesex County vColonia vEdison vHighland Park vMiddlesex vSouth Plainfield ®Somerset County vNorth Plainfield ®Union/Essex County vLinden vScotch Plains vSpringfield vUnion ®Warren County vPhillipsburg vWashington (In Progress) Pennsylvania ®Northampton County vForks Township vWilliam Penn UNITY’S Recent and Future Highlights ®Expand Residential Mortgage Division ®Streamlined Loan Payment Processing ®Online Banking Product ®Mobile Money Smart Phone Banking ®Digital Signature Cards & Document Storage ®New Unity Bank Credit Card Program ®In-house electronic check presentments ®Enhanced Customer Call Center Phone System ®Upgrade of ATM Machines eStatements ®Over 2600 Accounts on eStatements ®Reduced Cost in paper & postage ® Convenient & Secure ®Environmentally Friendly ®View, download and print the last 15 months of statements UNITY’S Marketing Initiatives Ucare Charitable Giving Program ®Launched in April 2011 ®25 Partners by Year-End Key Bank Ratios For the year ended 12/31/2010 Unity Public Companies $300 million - $2.5 billion Return on Average Assets 0.26% -0.13% Return on Average Equity 3.24% -5.25% Net Interest Margin 3.67% 3.71% Total Nonperforming Assets to Total Assets 2.93% 4.27% Net Charge-offs to Average Loans 1.05% 1.50% Income Statement (dollars in thousands) Net Interest Margin Prime Rate 7.25% 8.25% 7.25% 3.25% 3.25% Total Assets (dollars in millions) Total Loans Outstanding (dollars in millions) Nonperforming Assets by Category (dollars in thousands) 12/31/2010 12/31/2009 Category $ Value # of Loans $ Value # of Loans SBA7(a) 76 75 SBA 504 4 2 Commercial 19 21 Residential Mortgage 16 13 Consumer 3 6 OREO 7 5 Total Selected Ratios 12/31/2010 12/31/2009 Nonperforming Assets to Total Loans 2.93% 2.90% Allowance for Loan Losses to Total Loans 2.33% 2.11% Total Deposits (dollars in millions) Capital Ratios Unity Bancorp, Inc. FDIC-Insured Commercial Banks Compelling Investment Considerations ®Discount to book ®Knowledgeable and experienced management team ®Attractive branch franchise ®Improving bank fundamentals ®Positioned for economic rebound ®Insider ownership UNITY’S Stock Price to Book The previous slides contained data from the following sources: ®FDIC-Insured Commercial Banks: v Obtained from FDIC.gov Quarterly Banking Profile ® SNL
